Citation Nr: 1723361	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 29, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1966 to January 1970.  The Veteran served during the Vietnam Era.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to individual unemployability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds further development is necessary prior to adjudication of the claim.

The record reveals that the Veteran was employed during parts of 2011, 2010, and 2009, as well as for the 30 years prior.  It does not appear that VA has a complete account of the Veteran's employment history prior to March 29, 2013.  Accordingly, the claim for TDIU must be remanded so that the Veteran can be afforded the opportunity to provide the necessary information regarding his prior employment, and any other pertinent information.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VA Form 21-8940.  The Veteran should be directed to provide all available information and releases for the locations he was employed prior to March 29, 2013.  An appropriate amount of time should be allowed for the Veteran to respond.

2. Contact the Veteran's former employers, and conduct all pertinent development, as necessary. 

3. Then, after conducting any additional development as may become necessary, adjudicate the TDIU issue.  If any of the benefits sought on appeal remain denied, furnish the Veteran a Supplemental Statement of the Case and afford him an opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

